Edwards v. State,     112 Nev. 704, 708, 918 P.2d 321, 324 (1996).
                 Therefore, without considering the merits of any of the claims raised in
                 the motion, we conclude that the district court did not err in denying the
                 motion. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                              eku               J.                                       J.
                 Pickering6                                Saitta


                 cc:   Hon. Elissa F. Cadish, District Judge
                       Gregory Scott Hermanski
                       Attorney General/Carson City
                       Attorney General/Las Vegas
                       Clark County District Attorney
                       Eighth District Court Clerk




                       3 We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e